Citation Nr: 0928896	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for cervical fusion 
residuals C5-6 and C6-7 with degenerative disc disease, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease L5-S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2004.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in May 2006.  The Veteran also testified 
before the undersigned Acting Veterans Law Judge in a hearing 
at the RO in August 2007.  Transcripts of both hearings have 
been associated with the record.  

In May 2008, the Board remanded the issue on appeal to the RO 
for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's cervical fusion residuals C5-6 and C6-7 
with degenerative disc disease is not shown to be productive 
of forward flexion of the cervical spine 15 degrees or less 
or favorable ankylosis of the entire cervical spine; 
degenerative disc disease of the cervical spine has not 
resulted in incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  

3.  The Veteran's service-connected degenerative disc disease 
L5-S1 is not shown to be productive of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; degenerative 
disc disease of the thoracolumbar spine has not resulted in 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, or objective neurological manifestations of the right 
lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cervical fusion residuals C5-6 and C6-7 with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Codes 5010, 5241, 5243 including the 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 
5242, 5243 including the General Rating Formula for Diseases 
and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

With specific regard to claims for an increased rating, the 
Court, in its recent decision of Vazquez-Flores v. Peake, 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App. 37 (2008), 

In the present case, the Veteran was notified in a March 2005 
letter of the information and evidence needed to substantiate 
and complete his appeal.  In a May 2008 letter, the RO 
notified the Veteran that an effective date for the award of 
benefits is assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  
Further, the May 2008 letter informed the Veteran that he 
should submit medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
It also contained information regarding the schedular 
criteria used for evaluating disabilities of the spine.  See 
Vazquez-Flores, 22 Vet. App. at 43-44.  Although the notice 
requirements were not satisfied prior to the rating decision 
on appeal, the RO readjudicated the Veteran's claim in a 
November 2008 SSOC.  Accordingly, although the Veteran has 
not identified or shown that any potential errors are 
prejudicial, the Board finds that the lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Mayfield, 444 F. 3d at 1333-34; 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records, 
including Social Security Administration (SSA) records, have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  Additionally, the Veteran was afforded VA examinations 
in April 2005, March 2007, June 2008, and July 2008.  The 
Veteran testified during his August 2007 Board hearing that 
the March 2007 VA examiner did not spend enough time with him 
to accurately measure the severity of his disabilities.  The 
Veteran has been afforded additional VA examinations since 
March 2007, in part due to his complaints.  The Board now 
finds that the VA examinations as a whole are adequate 
because, as shown below, they are based upon consideration of 
a Veteran's prior medical history and examinations, his 
assertions and current complaints, and because they describe 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).   

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Rather, remanding this case for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.


II.  Analysis

The Veteran is presently seeking evaluations higher than 20 
percent for his service-connected cervical spine and lumbar 
spine disabilities.  

The Board notes that the Veteran is separately service-
connected for chronic bursitis of the left shoulder, carpal 
and cubital tunnel syndrome with arm numbness of the right 
and left hand, and left lower extremity radiculopathy.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity that they produce, 
as determined by considering current symptomatology in the 
light of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, 
consideration must be given to the entire history of the 
Veteran's disability and to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  In view of the number of atypical instances, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of rating with impairment of function will 
be expected in all instances.  38 C.F.R. § 4.21 (2007). 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Veteran, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  In such situations, "staged 
ratings" may be appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Accordingly, the following analysis in the 
present case is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods during the period of the Board's 
review
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Effective September 26, 2003, disabilities of the spine, 
including the Veteran's service-connected cervical spine and 
service-connected low back disabilities, are evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula (including 
Diagnostic Codes 5235 to 5243), the criteria are to be 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are evaluated separately 
under an appropriate diagnostic code.  General Rating 
Formula, Note (1). 

The schedular criteria are as follows:  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 % or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or  less; or, favorable ankylosis 
of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
entire spine.  
 
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Further, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  General Rating Formula, Note (5).  Disabilities 
of the thoracolumbar and cervical spine segments are to be 
rated separately, except when there is unfavorable ankylosis 
of both segments, which will be rated as a single disability.  
General Rating Formula, Note (6).   

Intervertebral disc syndrome (IVDS), under DC 5243, is to be 
evaluated either under the General Rating Formula (above), 
or, alternatively, under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.

The schedular criteria for incapacitating episodes are as 
follows:

A 10 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent rating is assigned intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  

A 40 percent rating is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A 60 percent rating contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Incapacitating 
Episodes Formula, Note (1).  If IVDS is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
Incapacitating Episodes Formula, Note (2).

Finally, when rating musculoskeletal disabilities, such as 
disabilities of the spine, factors in addition to those 
contained in the applicable rating code must also be 
considered.  The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45.  Functional impairment due to pain must also 
be considered.  38 C.F.R. § 4.59.

The medical evidence in the present case demonstrating the 
severity of the Veteran's service-connected spine 
disabilities during the period under review consists of VA 
examinations, VA medical center (VAMC) treatment records, and 
SSA records.  

The medical evidence first includes a January 2005 VA nursing 
note documenting the Veteran's complaints of dull, 
intermittent neck pain since a prior spinal surgery.  On 
physical examination, pedal pulses were positive, and there 
was no paraspinous muscle lumbar tenderness on palpation, 
though the Veteran complained of a "pulling" sensation in 
the bilateral mid-lower back on straight leg raising.  The 
nurse noted that there was limited range of motion in the 
neck. 

In February 2005, the Veteran presented for treatment with 
complaints of low back pain associated with a tingling 
sensation down the legs, predominately the left, when he bent 
over or assumed an awkward position in a chair.  The 
physician noted no incontinence of bowel or bladder; the 
tingling sensation was mainly on the medial surface of the 
thighs and lower legs, worse on the left.  On physical 
examination, neurologic testing showed (cranial nerve) CN II-
XII intact; 4 out of 5 strength in the bilateral upper 
extremities and lower extremities.  There was positive 
ipsilateral SLR on the left.  

A March 2005 magnetic resonance imaging (MRI) scan of the 
thoracic spine revealed status post ACDF (anterior cervical 
discectomy and fusion) C6 and C7; disc spaces well 
maintained; and no evidence of acute fracture or dislocation 
seen; alignment of the spine was normal.  The assessment was 
no abnormality identified.  

In April 2005, the Veteran underwent a VA spine examination.  
The examiner, a physician, reviewed the claims file and noted 
the Veteran's medical history to include cervical fusion one 
year prior.  The examiner also documented the Veteran's 
current complaints, including chronically bad pain and 
decreased range of motion for many years.  The Veteran 
reported slight improvement with the C-spine fusion, but the 
pain, which the Veteran described as a general ache without 
radiation, persisted and was present at all times.  The 
Veteran denied specific stiffness.  He used medication, which 
provided mild relief.  The Veteran was able to complete all 
activities of daily living (ADLs), except he needed 
occasional assistance putting on his pants.  

The Veteran's complaints also included pain and stiffness in 
the lumbar spine.  The Veteran explained that, although 
present intermittently for many years, the pain had become 
more steady at present.  In the morning, he could not walk 
adequately for two hours.  He also described tingling and 
numbness in the legs.  The pain prevented him from shopping; 
prolonged walking increased the lumbar pain.  Stooping was 
only possibly sometimes.  The Veteran had tried to get a job, 
but it required him to ride in a car, which increased his 
pain.  He had not worked since 2004.  He was able to complete 
all ADLS except he needed occasional help putting on his 
pants.  

On physical examination of the cervical spine, the examiner 
found forward flexion to 20 degrees and limited by pain, but 
the Veteran indicated that the pain was not severe.  
Extension was to 40 degrees; no pain was noted.  Left and 
right lateral flexion were to 10 degrees; no pain was noted.  
Left and right lateral rotation were to 20 degrees; no pain 
noted.  Repetitive motion did not change the range of motion.  
Gait was antalgic, and heel and toe walking was performed.  
Hand examination was normal.  Sensory and motor examination 
of the upper extremities was normal.  Neurologic testing, 
otherwise, showed toe down on the left and equivocal on the 
right.  

On physical examination of the thoracolumbar spine, the 
Veteran appeared in no acute distress.  There was no scar 
over the posterior lumbar area, but there was a slight 
decrease in the ordinary lumbar curve.  Straight leg raising 
(SLR) testing showed some discomfort at approximately 30 
degrees when down on the right; Laseque was negative.  The 
Veteran displayed no wincing or discomfort during the 
examination.  Right thigh flexion caused more pain than SLR 
testing.  SLR testing of the left showed some discomfort at 
40 degrees; Laseque was negative.  Thigh flexion caused pain 
on the left greater than SLR testing.  Toe walking was 
performed, and the examiner noted that the toes came up above 
the floor without difficulty; gait was normal.  The Veteran 
refused to do heel walking.  In the prone position, thigh 
extension was normal and without pain.  

Forward flexion of the thoracolumbar spine was to 67 degrees; 
pain began at 54 degrees.  Extension was to 22 degrees; pain 
began at 20 degrees.  Left lateral flexion was to 18 degrees 
with onset of pain.  Right lateral flexion was to 16 degrees 
with onset of pain.  Left and right lateral rotation were to 
20 degrees; pain began at 5 degrees.  The examiner observed 
no evidence of grunting or wincing during the physical 
examination, and the Veteran was able to get on and off the 
table without difficulty.  His gait was normal, and the 
Veteran dressed himself without any difficulty.  

The examiner found that sensory and motor neurological 
examination was normal.  Plus, the examiner noted that a 
March 2005 X-ray of the lumbar spine showed no acute fracture 
or dislocation, but did reveal straightening of the spine.  
Disc spaces were well maintained, and posterior elements were 
unremarkable.  Bilateral sacroiliac joints as visualized 
appeared normal.  Further, a March 2005 MRI revealed 
unremarkable L3-L4; mild diffuse bulge indenting the sac at 
L4-L5; large central extrusion compressing the sac at exiting 
nerves bilaterally at L5-S1.  Bone signals were unremarkable.  

Based on his examination of the cervical spine, the examiner 
provided a diagnosis of residual, cervical spine, 
degenerative disc disease (DDD).  The examiner opined that he 
found no evidence of muscle spasm or current distress.  He 
could not determine the Veteran's functioning during a flare-
up without undue speculation.  

Further, based upon his examination of the lumbar spine, the 
examiner provided a diagnosis of lumbar disc disease more 
significant at L5-S1.  He observed that while a mild 
pathology involvement might account for some paresthesias of 
the lower extremity, he could not account for the findings on 
physical examination in coordination with the lumbar MRI 
history.  He commented that the disability picture was "very 
much incomplete." 

In April 2005, the Veteran also underwent a VA neurologic 
examination.  The examiner did not have the claims file for 
review, but noted that the Veteran's history included 
cervical laminectomy and fusion for stenosis one year prior, 
plus chronic low back pain.  The Veteran's complaints 
included numbness in the hands and paresthesias in the 
fingers.  His grip was weak and he tended to drop things.  
Plus, his wrist throbbed, which he attributed to carpal 
tunnel syndrome.  He also described chronic low back pain 
centered around the sacrum.  The pain stayed in the back, but 
paresthesias radiated into the feet and all the toes.  He 
rated the pain as 7 to 10 out of 10.  He also reported that 
his back and legs locked at times with activity, but no 
falls; he could walk perhaps a mile.  In addition, he 
described reported weakness in the legs from top to bottom.  
There was no sphincter disturbance.  

On examination, the examiner observed an antalgic gait, 
though the Veteran did not use a cane.  He could get on his 
heels and toes, but "ma[de] a show of difficulty."  Tandem 
walking was normal.  There was limited range of motion about 
the neck with turning limited to approximately 45 degrees in 
either direction; there was limited flexion and extension.  
Motor strength was 5 out of 5 without any giving way weakness 
in all muscle groups of the upper extremities.  There was no 
atrophy.  Tone, coordination, and dexterity were normal.  In 
the lower extremities, strength was 5 out of 5, but there was 
giving way weakness about the hip toe extensors.  There was 
no atrophy, tone was normal, and sensory was intact to 
temperature, vibration, and position in the upper 
extremities.  There was decreased sensation in the right 
lower extremities, in a somewhat L5 distribution.  Reflexes 
were 1+ and equal.  Tinel's sign was absent.  The Veteran was 
unable to perform Phalen's maneuver due to wrist pain.  X-
rays of the spine showed the fusion at C6-7; there was 
minimal spondylosis at the lumbar spine, but there was 
straightening of the normal lordosis and narrowing of disc 
height at L5-S1 with bilateral foraminal encroachment.  

The VA neurologist's assessment was subjective complaints in 
the upper extremities without objective findings of 
neurologic deficit.  He found that although the lower 
extremities may show some sensory deficit, it did not 
correspond to the level of disc disease seen on MRI.  In an 
addendum, the examiner noted that an electromyograph (EMG) 
showed chronic left C7 radiculopathy.  The left upper and 
right lower extremities were normal.  There was no objective 
evidence of entrapment neuropathy or peripheral neuropathy.  
There was, however, objective evidence of middle radicular 
involvement on the left.  

A June 2005 VA cervical spine MRI revealed C5 through C7 
vertebral bodies fused with obliteration of disc spaces.  
Metallic plate was noted along the ventral aspect, with six 
screws extending in the C5 and C7 vertebral bodies.  
Vertebral bodies were in good alignment.  Precervical soft 
tissues appeared normal.  

A June 2005 VA neurodiagnostics consultation note indicates 
that the Veteran underwent a nerve conduction study.  The 
Veteran's complaints included numbness and tingling in both 
hands and legs.  The Veteran's history included cervical 
spine surgery in 2003, which improved the symptoms for a 
short while, but they eventually returned.  On physical 
examination, muscular mass, pinprick, and vibration were 
normal; patellar and Achilles reflexes were 2+; trace upper 
extremities.  Nerve conduction studies of the right lower and 
left upper extremities were normal except for a drop in 
amplitude of the ulnar compound motor action potential from 
the wrist to the elbow.  A needle examination of the left 
upper extremity and the motor unit potentials of the pronator 
teres, triceps, and extensor digitorum communis all had long 
duration, polyphasic motor unit potentials.  There was 
spontaneous activity.  The impression was chronic C7 
radiculopathy on the left.  

A later-June 2005 neurosurgery clinic note shows that on 
physical examination muscle bulk and tone were found normal.  
Upper extremity strength was 5 out of 5, and lower extremity 
strength was 5 out of 5.  The Veteran could not walk on his 
toes and he had difficulty walking on his heels due to 
balance problems.  On muscle testing, plantar flexion and 
dorsiflexion was 5 out of 5 bilaterally.  Reflexes were 
decreased in the left patella and there was no clonus.  The 
Veteran had back pain and spasm on SLR, but no radicular 
symptoms.  His back pain was accompanied by occasional, 
intermittent numbness and tingling in the distal right lower 
extremity, primarily in the toes of the right foot.  A lumbar 
MRI showed disc degeneration, most notable at L5-S1 with 
black disc and some extrusion of disc material at that level.  
Plane X-rays showed straightening of the normal curve of the 
lumbar spine, but no pars defects or acute fracture.  The 
impression was DDD at L5-S1 and chronic neck and back pain.  

A July 2005 Pain Control consultation note shows that the 
Veteran rated his pain as 7 out of 10 with no relief from 
medication.  On physical examination, the Veteran was not in 
acute pain distress.  He exhibited an antalgic gait favoring 
the right lower extremity.  He was able to do heel and toe 
walk without any problems.  Neurologic examination revealed 
motor strength of 5 out of 5.  Sensation to light touch was 
intact.  Deep tendon reflexes were symmetrical.  Examination 
of the lower back revealed no spasm or trigger point.  There 
was no sacroiliac (SI) joint tenderness, and SLR testing was 
negative.  A facet loading test was negative.  The assessment 
was chronic lumbago related to DDD.  

A December 2005 chiropractic consultation note shows that the 
Veteran reported an aching-type low back discomfort, which he 
rated as 5 to 7 out of 10 in severity.  The pain reached 10 
during a locking episode and increased on bending forward at 
the waist.  The episodes occurred 7 to 8 times per month.  
The Veteran explained that he must stand still for a period 
of time until the back spasm released.  He also reported 
numbness and a burning sensation in the lower extremities, 
but, the chiropractor noted, he did not describe a specific 
dermatome.  His generalized low back discomfort increased 
with sitting or bending at the waist, and he avoided all 
activity secondary to back and neck pain.  The chiropractor 
noted that the Veteran described pain typical of chronic 
muscle tension or spasm.  

A December 2005 nurse practitioner note shows that, on 
physical examination, deep tendon reflexes were 2+, and 
strength was 5 out of 5 bilaterally upper and lower 
extremities.  Pulses were 2+.  There were no open areas, and 
sensation was within normal limits using monofilament.  
Romberg sign was negative.  Balance, rapid alternating 
movements, sensory functioning, and CN II-XII were intact.  

A December 2005 cervical spine X-ray showed well-preserved 
alignment and normal height of the remaining vertebra and 
intervertebral disc space.  AP and lateral views of the 
cervical spine revealed status post anterior fusion with 
metallic plate and screws of C5, C6, and C7; the alignment 
was well preserved; the height of the remaining vertebra and 
intervertebral disc space appeared normal.  

Also, December 2005 X-rays of the lumbar spine showed 
thoracic spine with well-preserved height of the vertebra and 
intervertebral disc space; pedicles well-preserved; no other 
soft tissue or bony abnormalities observed.  AP and lateral 
views of the lumbar spine revealed slight narrowing of the 
L5-S1 disc space; height of the vertebra and remaining 
intervertebral disc space were well preserved; no other soft 
tissue or bony abnormalities seen.  

Next, a March 2006 VA Pain Clinic consultation note reports 
that the Veteran had constant back pain that did not radiate 
into his legs.  On physical examination, the Veteran had a 
normal gait and was able to stand on his toes and heels 
without any difficulty.  Lumbar flexion was to 80 degrees; 
extension was to approximately 25 degrees.  The Veteran 
reported that lumbar extension was more painful than flexion.  
He had good lateral rotation bilaterally to approximately 30 
degrees.  SLR testing was negative bilaterally.  Patrick's 
test was negative bilaterally.  Reflexes in the lower 
extremities were equal and symmetrical and were 2+.  He had 
good strength in both lower extremities, which was equal and 
symmetrical and 5+.  He had no bowel or bladder problems.  
The assessment was lumbago.  

An August 2006 physical medical rehabilitation note shows 
that the Veteran's chief complaint was chronic intermittent 
low back and neck pain, which did not radiate to his arms or 
legs.  He also complained of intermittent arm and leg 
numbness, but no muscle weakness, bladder or bower 
dysfunction.  On physical examination, the Veteran had 
decreased range of motion with pain, and there was tenderness 
in the left trapezius muscle.  Upper extremity and lower 
extremity motor and sensory were within normal limits.  The 
impression was chronic pain secondary to degenerative joint 
disease (DJD), status post cervical spine surgery.  

A January 2007 physical rehab consultation note shows that 
the Veteran presented with complaints of worsening pain, 
which he described as 7 out of 10 with medication.  He also 
described intermittent left arm and left leg numbness and 
weakness.  On physical examination, range of motion of the 
neck and back were decreased due to pain.  Left shoulder 
active flexion, abduction was to 120 degrees.  Upper and 
lower extremity motor and sensory were within normal limits.  
Deep tendon reflexes were 1+ in the bilateral lower 
extremities.  The impression was chronic pain secondary to 
DJD, status post cervical spine surgery.  

Then, in March 2007, the Veteran underwent a second VA spine 
examination.  The examiner, a physician, reviewed the claims 
file and noted that the Veteran's medical history included 
degenerative arthritis of the lumbosacral spine.  The 
examiner also documented the Veteran's current complaints, 
including low back pain continuing to get worse.  The Veteran 
described the pain as dull and achy with occasional sharp, 
shooting pain in both legs.  He rated the pain as zero to 8 
out of 10.  He also indicated that he experienced flare-ups 2 
to 3 times per week with pain radiating to the bilateral 
legs.  Long walking, lifting, or standing for long periods 
usually provoked the flare-ups.  He used rest, hydrocodone, 
and methocarbamol for pain control.  Flare-ups lasted 
approximately 30 minutes.  Associated symptoms included 
weakness and stiffness.  He reported no swelling, but he did 
experience occasional giving way and locking.  He used no 
braces, no devices, and reported no low back surgery. 

With regard to the cervical spine, the examiner noted the 
Veteran's 2003 spine fusion.  Further, the Veteran reported 
continued pain, which he compared to a toothache with 
occasional shooting pain to the bilateral shoulder and arms.  
Driving or sitting for long periods provoked the pain, which 
he rated as zero to 9 out of 10.  Flare-ups occurred daily 
and lasted approximately 30 to 40 minutes.  Associated 
symptoms included weakness of both arms and stiffness.  

Further, the Veteran reported that his pain interfered with 
day-to-day activities, such as standing, walking, and sitting 
for long periods.  He could no longer participate in any 
avocational activity, but he denied any physician-prescribed 
bed rest within the past 4 months.  

On physical examination, walking and standing balance was 
good.  The Veteran was able to undress for the examination.  
He insisted, however, that he could not stand or walk on his 
toes or heels, and would not squat for fear of a pain flare-
up.  

On physical examination of the cervical spine, flexion was 20 
degrees active and passive.  Extension was to 30 degrees 
active and passive.  Right and left lateral flexion was to 10 
degrees passive and active.  Right and left lateral rotation 
was to 15 degrees active and passive.  Pain occurred at the 
end range of motion, particularly passive, and the Veteran 
exhibited muscle guarding.  The examiner observed occasional 
crepitus throughout the range of motion, but detected no 
abnormal neurological findings in the upper extremities.  
Prehension was good and hand grips were normal.  Range of 
motion and strength on the bilateral upper extremities were 
within normal limits.  Deep tendon reflexes were 2+ on the 
biceps and triceps.  There were no sensory deficits in the 
upper extremities.  There was no evidence of musculature 
atrophy in the upper extremities.   

On physical examination of the thoracolumbar spine, the 
examiner found normal alignment.  Paraspinal muscles along 
the thoracolumbar region were slightly increased in tone.  
There was tenderness throughout the lumbosacral region.  
Forward flexion was to 40 degrees active; 45 degrees passive.  
Extension was to 10 degrees active; 15 degrees passive.  
Right and left lateral flexion were to 10 degrees active and 
to 15 degrees passive.  The right and left lateral rotation 
were to 10 degrees active and to 20 degrees passive.  There 
was pain throughout the range of motion, increased at the 
tail end of passive range of motion testing, and the Veteran 
exhibited muscle guarding and grunting.  SLR testing was to 
40 degrees bilaterally, with pain of the lower back.  Deep 
tendon reflexes were 2+ in the bilateral knees and ankles.  
The examiner found no sensory deficits.  Muscle strength and 
range of motion of the bilateral lower extremities were 
within normal limits.  There was no change with repetitive 
motion.  

Functionally, the examiner noted, the Veteran was independent 
in all ADLs.  Physical exertion would most likely provoke 
flare-ups, but would not limit occupational opportunity.  

The examiner also noted that X-rays of the lumbosacral spine 
revealed moderate narrowing of the L5-S1 disc (described as 
"similar" to December 2005); no other abnormalities 
demonstrated.  X-rays of the cervical spine revealed status 
post anterior fusion at C5, C6, C7 levels with anterior plate 
and screws; alignment was well-preserved.  

Accordingly, the examiner's impression was cervical spine 
disease, status post anterior cervical fusion, C5, C6, and 
C7, and recurrent straining and sprain of the lumbosacral 
spine with DDD at L5-S1.  The examiner also noted that during 
flare-ups there could be significant decrease in range of 
motion, increase in pain, and decrease in functional 
capacity, but the degree of change could not be determined 
without mere speculation.  

A May 2007 VA physical rehabilitation note shows that the 
Veteran rated his pain as 3 to 6 out of 10 with medication 
and using a TENS (transcutaneous electrical nerve 
stimulation) unit.  On physical examination, the Veteran was 
"basically unchanged."  The impression was chronic pain 
secondary to DJD, and status post neck surgery.  

An August 2007 VA physical rehabilitation follow-up note 
indicates that the Veteran complain his condition was "a 
little bit worse" than when seen in May 2007.  He rated his 
pain as 5 to 6 out of 10, and he complained of intermittent 
right hand and feet numbness.  According to the physician, 
the Veteran's physical examination was "basically 
unchanged" from May 2007.  The impression was chronic pain 
secondary to DJD and status post cervical spine surgery.  

Also, an August 2007 nurse practitioner note shows that the 
Veteran denied back and neck pain any worse than usual.  He 
complained of right leg numbness from the knee down at times; 
he limped to the right side [due to service-connected knee 
pain].  On physical examination, peripheral pulses were +2, 
no open areas, and sensation was normal.  In an addendum, it 
was noted that the Veteran walked frequently, including 
walking outside his room at least twice a day, and inside his 
room at least once very two hours.  There were no limitations 
in ability to change and control body position.  Also, there 
was no apparent problem with his ability to move in bed and 
in a chair independently; he had sufficient muscle strength 
to lift up completely, and he maintained good position in bed 
and chair.  

Then, according to a November 2007 physical rehabilitation 
follow-up note, the Veteran indicated that his condition was 
"basically unchanged" since his prior, August 2007, visit.  
He rated his pain as 5 out of 10 with medication and using a 
TENS unit.  The physician noted that the physical examination 
was basically unchanged: the back had decreased range of 
motion with some pain.  Motor and sensory examination of the 
upper and lower extremities was within normal limits, except 
the right hand had decreased sensory in the median nerve 
distribution.  The impression was chronic pain, status post 
cervical spine surgery, and right carpal tunnel syndrome.  

Next, a February 2008 nurse practitioner follow-up note 
indicates that the Veteran complained of having trouble 
holding things with his left hand, tenderness, pain in the 
left elbow, and aching hands going numb.  On physical 
examination, peripheral pulses were +2, no open areas, and 
sensation was normal.  There was mild left Phalen's, negative 
Tinel's, and negative Finkelstein.  

In June 2008, the Veteran underwent a further VA spine 
examination.  The examiner reviewed the claims file and noted 
the Board's May 2008 remand.  Accordingly, the examiner 
provided an extensive review of the Veteran's relevant 
medical history, including the April 2005 and March 2007 VA 
examination results, the March 2005 MRI, the EMG showing 
chronic left C7 radiculopathy, and the history showing carpal 
tunnel and cubital tunnel syndrome.  The examiner also noted 
the Veteran's complaints of a continued symptomatic neck, 
including occasional stiffness and locking up.  The Veteran 
described neck pain radiating into the left shoulder region 
and down the left arm.  Less severe pain radiated into the 
right arm.  He indicated that neck pain flare-ups occurred 3 
to 4 times per week and precipitating factors included such 
activities as yard work.  Also, sitting too long in one 
position caused increase pain, and going outside the home, 
such as grocery shopping, was bothersome.  The duration of a 
flare-up was 15 to 20 minutes.  The Veteran obtained relief 
by taking medication.  The Veteran's low back complaints 
included chronic pain with recurrent episodes of pain 
radiating into both legs down to the feet.  Flare-ups 
occurred 3 to 4 times per week.  His back locked up 
approximately four times per month.  Precipitating factors 
included prolonged sitting, standing, bending, and lifting.  
The duration of flare-ups was 20 minutes or less.  He 
obtained relief by taking mediation.  

The Veteran denied any incapacitating episodes of neck or 
back pain requiring physician-prescribed bed rest within the 
past year.  The Veteran also reported that he had not sought 
employment due to his neck and back pain, since he would not 
be able to tolerate prolonged sitting, standing, or walking, 
or such activities as bending, lifting, or carrying.  He was, 
however, independent in all ADLs, and he used no assistive 
aids for ambulation.  

On physical examination, the examiner noted that the Veteran 
moved with initial stiffness upon weight bearing after 
sitting.  After moving about, however, he walked with a 
normal gait pattern.  He used no assistive devices.  

On range of motion testing of the cervical spine, right and 
left lateral rotation were to 20 degrees bilaterally.  There 
was pain throughout motion to the left; no pain on motion to 
the right.  Flexion was to 20 degrees; extension was to 10 
degrees.  There was no pain on motion, but movement appeared 
to be slow and guarded.  Right lateral flexion was to 15 
degrees with no pain; left lateral flexion was to 5 degrees 
with pain throughout the motion.  There was no additional 
limitation of motion with repetition.  There was some 
tenderness to palpation somewhat generalized across the base 
of the neck.  No spasm noted.  Combined range of motion was 
90 degrees.  

Examination of the low back revealed that the Veteran was 
able to stand erect.  No spasm or tenderness was noted.  
Flexion was to 50 degrees with pain on motion at the 
endpoint.  Extension was to 20 degrees with pain on motion at 
the endpoint.  Right and left lateral bending was to 15 
degrees with pain on motion at the right endpoint and 
throughout the motion to the left.  Right lateral rotation 
was to 15 degrees with pain throughout the motion.  Left 
lateral rotation was to 30 degrees with pain throughout the 
motion.  Combined range of motion was 145 degrees.  

The examiner also noted that X-rays of the cervical spine 
revealed C5 and C7 fusion.  A lumbar spine X-ray showed L5-S1 
disc space narrowing.  

Based on these examination results, the examiner provided an 
assessment of DDD of the cervical spine with C5-6 and C6-7 
anterior cervical fusion, and DDD of the lumbar spine.  There 
was no additional limitation of motion after three repetitive 
motions.  Additional limitation of function during a flare-up 
could not be determined without resort to speculation.  There 
examiner explained that there was no objective evidence of 
pain on motion, spasm, weakness, tenderness, excess 
fatigability, and/or incoordination associated with the 
service-connected cervical and low back disabilities.  Also, 
he found no evidence of ankylosis of the entire cervical 
spine, or the thoracolumbar spine.  The Veteran was 
independent in all ADLs.  The examiner was unable to 
determined without resorting to speculation if the Veteran's 
age, body habitus, neurologic disease, or other factors 
unrelated to the service-connected disabilities in any way 
rendered the reported range of motion findings normal.  

In July 2008, the Veteran underwent a second VA neurology 
examination.  The examiner did not indicate if he reviewed 
the claims file, but noted that the Veteran complained of a 
waxing and waning burning pain in the posterior lower neck, 
which stayed in one place.  Pain sometimes would radiate down 
to the right shoulder and arm to the third to fifth.  His 
hands would go numb, mostly the fingertips, but sometimes the 
entire arm.  He had trouble with writing, buttons, shoelaces, 
and cutting meat.  The Veteran felt that his hands were weak, 
worse on the left.  He also described periods where his back 
locked up, his legs would go numb, and he would have 
intermittent pain in the low back.  The pain did not move 
around, but was aggravated by activity.  The pain would also 
radiate down the legs into the toes.  The Veteran felt that 
he got weak, but was not sure exactly where.  He also 
complained of a lot of constipation secondary to pain 
medication, but denied sphincter disturbance; he reported 
prostate symptoms.  

On physical examination, the examiner found a normal gait and 
station with good tandem walk.  The Veteran would not do toe 
walking and on heel walking he had trouble elevating the left 
toes.  Motor strength was 5 out of 5, except 4+ out of 5 
bilateral opponens, and left anterior tib with give-way 
weakness at left shoulder and the hips; there was normal 
tone, bulk, dexterity, and coordination.  Sensory was intact 
to pinprick in the right lower extremities and right upper 
extremities, but was decreased in left C8 and left S1 
distributions.  Reflexes were 1+ and equal.  SLR was 
negative.  Cervical spine X-rays showed normal atlanto-
occipital distance, fusion of C5 through C7, unremarkable 
lateral masses, tip of the dens within normal limits, and 
oncovertebral joints unremarkable.  Lumbar spine X-rays 
showed normal vertebral body height, narrowing L5-S1 
intravertebral disc space, and intact pedicle.  The examiner 
also noted the June 2005 EMG showing no evidence of carpal 
tunnel syndrome (CTS) at the left wrist and chronic left C7 
radiculopathy (right upper extremity was not examined).  

The examiner determined that there were no findings of carpal 
tunnel syndrome, but the Veteran did have sensory loss at 
left C8 and S1, and motor weakness in some bilateral C8/T1 
and some left L5 muscles, which he found contrary to past EMG 
findings.  The examiner also explained that DeLuca provisions 
could not be clearly delineated, but during a flare-up, the 
Veteran could have further limitations in range of motion, 
amount of pain, functional capacity, and neurologic deficit; 
he could not, however, estimate the additional loss of range 
of motion, amount of pain, functional capacity and neurologic 
deficit during a flare-up without resorting to mere 
speculation or guessing.  

In an addendum, the VA examiner noted that an EMG showed no 
peripheral neuropathy or lumbar radiculopathy.  The Veteran, 
however, had bilateral carpal tunnel syndrome evidence by 
distal median latencies greater than 0.5 and 0.7 ms than 
ulnar distal latency.  There were chronic, but no acute, 
dennervation changes in the left C7 distribution.  Further, 
there was no EMG evidence of active or lumbar cervical 
radiculopathy.  Accordingly, the examiner opined, the Veteran 
had no motor deficits related to his service-connected 
disabilities.  This did not, however, preclude the 
possibility of radicular sensory problems, since there were 
no findings on EMG of that condition.  The Veteran's sensory 
findings on examination did not correlate with the EMG 
findings in terms of root distribution.  His sensory 
complaints were more suggestive of carpal tunnel syndrome 
than cervical sensory loss.  The examiner could find no 
convincing objective evidence of current active root 
involvement despite the Veteran's subjective complaints.  
Therefore, he could not ascribe the Veteran's arm and hand 
complaints to his service-connected cervical disease.  
Rather, according to the examiner, they were more likely 
secondary to the carpal tunnel syndrome.  And, the Veteran's 
neck and shoulder pain complaints were more likely related to 
his cervical disease, but "might" also be secondary to 
carpal tunnel syndrome.

The record also shows that, as part of his SSA disability 
application, the Veteran underwent a physical residual 
functional capacity assessment in January 2006.  The examiner 
noted that the Veteran had had an anterior cervical fusion 
three years prior and had had chronic neck pain with no 
neurologic deficit since then.  He also had chronic low back 
pain with no neurologic deficit.  It was determined that the 
Veteran could occasionally lift and/or carry 20 pounds, and 
frequently lift 10 pounds.  He could stand and/or walk and 
sit about 6 hours, and could push and/or pull unlimited.  
There was some evidence of radiculopathy in the leg, and he 
had a ruptured disc at L5-S1.  The examiner noted that the 
Veteran's reported symptoms were partially credible.  

An April 2006 SSA disability determination shows that the 
Veteran was awarded disabilities benefits for a primary 
diagnosis of disorders of the back (discogenic and 
degenerative).  

Further, an SSA disability report shows that the Veteran 
moved stiffly in his chair during the interview; he had to 
turn his whole torso, rather than just his head, to look at 
something.  Plus, he stumbled when getting up and walked 
slowly out of the office.  The Veteran explained that he had 
problems holding his head up straight and sitting up 
straight; his mobility was less than normal.  In a separate 
disability report, the Veteran wrote that he was still able 
to take care of all his personal needs, just at a slower 
rate.  

Finally, in support of his claim, the Veteran wrote in a 
March 2005 statement that his disability had become so 
painful that he could not get through a day without 
medication.  Sometimes, he could not even stand up by 
himself.  He could not secure employment, could not bend, 
turn, sit, or stand for long periods, and could not walk due 
to pain and stiffness.  At times, the pain was so bad, he 
could not even move his legs.  

Further, during his August 2007 Board hearing, the Veteran 
testified that he experienced a burning and painful sensation 
in his neck.  Sometimes he experienced a locking and could 
not turn his neck.  He also had constant numbness in his 
hands.  Flare-ups occurred two to three times per day, twice 
per week.   With medication, the Veteran rated his pain as 7 
out of 10; the pain got "extreme" during flare-ups.  He 
used a TENS unit, and took medication, plus would lie down 
and relax to relieve the flare-ups.  He had to do this at 
least once a day.  The numbness in his hands caused problems 
gripping and holding things; twisting the top off a bottle, 
for example, was troublesome.  Plus, he could not button his 
pants.    

The Veteran also testified that due to his service-connected 
low back disability, he had trouble getting up after sitting 
down for a while; his lower extremities would go numb.  Plus, 
during flare-ups, his back would lock up.  Flare-ups occurred 
3 times per week.  When they occurred, he had to stop what he 
was doing and wait until it released.  Further, he had 
numbness that radiated down to his feet and trouble walking, 
standing, and sitting for long periods.  He rated the pain as 
6 to 7 out of 10 daily, and 10 out of 10 during a flare-up.  
He used a TENS unit, heating pad, jacuzzi, and massager 
during flare-ups.  Flare-ups required him to lie down in bed, 
usually all day, and he had trouble sleeping.  He also 
explained that he had not worked since retiring in 2004.  He 
added that although he had had two major flare-ups since 
March 2007, he had not been prescribed bed rest by a 
physician; he lived too far away to visit one regularly.  

In addition, the Veteran's wife testified that the Veteran 
did not sleep at night and she had to do everything around 
the house.  Plus, the Veteran could not travel like he used 
to.  


A.  Evaluation of the Service-Connected Cervical Spine 
Disability

As noted above, the Veteran is contending that an evaluation 
higher than 20 percent is warranted for the service-connected 
cervical fusion residuals C5-6 and C6-7 with degenerative 
disc disease, currently rated as 20 percent disabling.  
According to the rating criteria, the next higher evaluation, 
30 percent requires medical evidence showing forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine, or evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  See 38 C.F.R. § 4.71a.  

In comparing the Veteran's symptoms to the rating criteria, 
the Board finds that the criteria for assignment of a 30 
percent rating are not met, since the evidence, even when 
considering functional limitation due to the DeLuca factors, 
does not demonstrate forward flexion of the cervical spine of 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  In fact, the Veteran was shown to retain 20 
degrees of flexion during the April 2005, March 2007, and 
June 2008 VA examinations.  This also establishes that the 
cervical spine is not in ankylosis.  In fact, the June 2008 
VA examiner specifically determined that there was no 
evidence of ankylosis in the entire cervical spine.  Plus, a 
higher evaluation is not warranted on the basis of 
incapacitating episodes, because the most recent VA 
examination found that there is no evidence of bed rest 
prescribed by a physician.  

A separate evaluation is also not warranted on the basis of 
neurologic abnormalities.  As noted above, service connection 
has previously been granted, and separate evaluations have 
been assigned, for chronic left shoulder bursitis, and carpal 
and cubital tunnel syndrome with arm numbness, left hand, and 
right hand.  During the period under review, the Veteran's 
complaints are shown to include pain radiating into the 
shoulder and into the arms to the wrists, numbness in the 
hand, and paresthesias in the fingers.  Since this neurologic 
impairment is separately evaluated, however, it would be 
pyramiding to also evaluate that symptomatology under the 
disabilities of the spine.  See 38 C.F.R. § 4.14 (2006). 

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. 505; Fenderson, 12 Vet. App. 119.

In short, the Board has considered all applicable diagnostic 
codes, but has found no combination of orthopedic and 
neurologic diagnostic codes that would result in an 
evaluation higher than 20 percent for the service-connected 
cervical fusion residuals C5-6 and C6-7 with degenerative 
disc disease, currently rated as 20 percent disabling.  

B.  Evaluation of the Service-Connected Low Back Disability

The Veteran is also contending that an evaluation higher than 
20 percent is warranted for the service-connected 
degenerative disc disease L5-S1, currently rated as 20 
percent disabling.  According to the schedular criteria cited 
above, the next higher evaluation, 40 percent, is only 
warranted (for disabilities of the thoracolumbar spine) if 
there is evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, or evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  See 
38 C.F.R. § 4.71a. 

In comparing the Veteran's symptoms to the rating criteria, 
however, the Board finds that the criteria for assignment of 
an evaluation higher than 20 percent are not met, since there 
is no evidence, even when considering functional limitation 
due to the DeLuca factors, demonstrating forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  The April 2005 
VA examiner found flexion to 67 degrees; a March 2006 VA Pain 
Clinic consultation note shows flexion to 80 degrees; the 
March 2007 VA examiner found flexion to 40 degrees; and the 
June 2008 VA examiner found flexion to 50 degrees. For this 
reason, ankylosis is also not demonstrated.  Plus, a higher 
evaluation is not warranted on the basis of incapacitating 
episodes, since there is no evidence of bed rest prescribed 
by a physician.  

A separate, compensable evaluation for right lower extremity 
radiculopathy is also not warranted, since the medical 
evidence does not establish objective right lower extremity 
neurologic abnormalities.  Although there is objective 
evidence of left lower extremity neurologic deficits, the 
Veteran is presently service-connected for left lower 
extremity radiculopathy, rated as 10 percent disabling.  (The 
issue of an increased rating for the service-connected left 
lower extremity radiculopathy is not presently before the 
Board.).  

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. 505; Fenderson, 12 Vet. App. 119.

In short, the Board has considered all applicable diagnostic 
codes, but has found no basis for awarding an evaluation 
higher than the currently-assigned 20 percent for the 
service-connected degenerative disc disease L5-S1.


C.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id. 

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, although the Veteran was shown 
to be unemployed, the evidence does not show marked 
interference with employment in excess of that contemplated 
by the rating schedule, frequent periods of hospitalization, 
or other evidence that would render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand the Veteran's claim for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for cervical fusion 
residuals C5-6 and C6-7 with degenerative disc disease, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for degenerative disc 
disease L5-S1, currently evaluated as 20 percent disabling, 
is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


